                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

MICHELLE SHAW,                     )
                                   )
                  Plaintiff,       )
                                   )
           v.                      )       1:18-CV-00049
                                   )
NORTH CAROLINA DEPARTMENT OF       )
PUBLIC SAFETY,                     )
                                   )
                  Defendant.       )

                            MEMORANDUM ORDER

THOMAS D. SCHROEDER, Chief District Judge.

     This case is before the court on the motion for summary

judgment by Defendant North Carolina Department of Public Safety

(“DPS”).   (Doc. 18.)    Plaintiff Michelle Shaw opposes the motion.

(Docs. 21, 22.)   Having been fully briefed (Docs. 19, 22, 24), the

motion is ready for decision.

     Summary judgment is appropriate “if the movant shows that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.”          Fed. R. Civ. P.

56(a).   “A genuine issue of material fact exists ‘if the evidence

is such that a reasonable jury could return a verdict for the

nonmoving party.’”      Basnight v. Diamond Developers, Inc., 146 F.

Supp. 2d 754, 760 (M.D.N.C. 2001) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)).        In determining a motion

for summary judgment, the court views the “evidence in the light

most favorable to the non-moving party, according that party the
benefit of all reasonable inferences.”                  Id.     Summary judgment

should be denied “unless the entire record shows a right to

judgment with such clarity as to leave no room for controversy and

establishes affirmatively that the adverse party cannot prevail

under any circumstances.”        Guessford v. Pa. Nat’l Mut. Cas. Ins.

Co., 983 F. Supp. 2d 652, 659 (M.D.N.C. 2013) (quoting Campbell v.

Hewitt, Coleman & Assocs., Inc., 21 F.3d 52, 55 (4th Cir. 1994)).

     DPS’s first ground for summary judgment is that Shaw’s claims,

which allege violations of the Americans with Disabilities Act, 42

U.S.C. § 12101 et seq., and Family Medical Leave Act, 29 U.S.C.

§ 2601 et seq., predate and are barred by a valid June 8, 2016

settlement   agreement    with    DPS       resulting    from    DPS’s   internal

grievance process.       (Doc. 19 at 9.)          Shaw acknowledges having

executed the settlement agreement, in which she agreed (among other

things) to terminate her employment with DPS on June 30, 2016, and

which contained the following language:

     I have read, understand, and agree that the above terms
     of agreement are an accurate account of the areas of
     agreement reached in the mediation process and that all
     matters in the dispute between the grievant and the
     agency have been settled with the terms of this
     agreement.

     I understand and agree that by signing this Memorandum
     of Agreement, I release the Respondent, the applicable
     Agency, Commission and/or Division, and the State of
     North Carolina from any and all claims that I may have
     related to my emp1oyment and the alleged action(s) that
     led to this grievance. I further agree and understand
     that no further grievance, complaint, legal action or
     remedy can be pursued against the Respondent, the

                                        2
      applicable Agency, Commission and/or Division, or the
      State of North Carolina related to my employment or the
      action(s) that led to this grievance.

(Doc. 19-6 at 36.)

      DPS’s    motion     for    summary   judgment    is    based   on    the   same

underlying facts and settlement agreement that was at issue in

Shaw’s companion case against DPS for alleged Title VII violations

which she filed in this court, bearing case number 1:17-CV-00699.

That motion was heard in open court on March 20, 2019, and was

granted      because    the     court   concluded     that    Shaw’s      settlement

agreement resolving her grievance barred her Title VII claims based

on alleged conduct predating the agreement.                 (See Doc. 47 in case

1:17-CV-00699.)         For the same reasons stated at length from the

bench at the March 20, 2019 motion hearing in case 1:17-CV-00699,

the court finds that Shaw’s settlement agreement with DPS also

bars her claims in the present case, all of which predated the

settlement agreement and fall within its plain release terms.

      While employees cannot prospectively waive their statutory

rights, Alexander v. Gardner-Denver Co., 415 U.S. 36, 51 (1974)

(Title VII), they may release an ADA or FMLA cause of action where

there is a knowing and intelligent waiver of their right to bring

such a claim.        O.V. v. Durham Pub. Sch. Bd. of Educ., No. 1:17-

CV-691, 2018 WL 2725467, at *20 (M.D.N.C. June 6, 2018) (citing

Shirey ex rel. Kyger v. City of Alexandria Sch. Bd., No. 99-1127,

229   F.3d    1143     (4th   Cir.   2000)     (unpublished    table      decision))

                                           3
(holding that a settlement agreement can bar an ADA claim where

the release contains a knowing and intelligent waiver of the

plaintiff’s right to bring such a claim), report and recommendation

adopted, No. 1:17-CV-691, 2018 WL 3370644 (M.D.N.C. July 10, 2018);

29 C.F.R. § 825.220(d) (permitting waiver and release of FMLA

claims based on past employer conduct); Whiting v. Johns Hopkins

Hosp., 680 F. Supp. 2d 750, 754–56 (D. Md. Jan. 6, 2010) (holding

that an employee can waive her right to bring an FMLA claim based

on   conduct   which   predates   the       signing   of   a   valid   settlement

agreement where the employee knowingly and voluntarily enters the

agreement), aff’d, 416 F. App’x 312 (4th Cir. 2011) (same); Coyne

v. Omnicare, Inc., No. CCB-14-1225, 2014 WL 4384629, at *3–4 (D.

Md. Sept. 3, 2014) (“The FMLA does not prohibit the waiver of

claims based on past conduct.”).             In O’Shea v. Commercial Credit

Corp., 930 F.2d 358, 361–62 (4th Cir. 1991), the Fourth Circuit

looked to relevant state law for determining the validity of a

release, declining to adopt a federal common law rule based on the

totality of the circumstances.               The Fourth Circuit has since

recognized that while the “precise ruling in O’Shea has of course

been superseded by the limitations on waivers of ADEA rights that

Congress created in the Older Workers Benefit Protection Act,” for

non-ADEA claims, “courts can resolve interstitial questions of

federal law either by formulating a federal common law rule or by

adopting existing state law, and that they must choose between

                                        4
these two courses on a statute-by-statute, issue-by-issue basis.”

Kendall v. City of Chesapeake, 174 F.3d 437, 441 n.1 (4th Cir.

1999). 1

     When evaluating whether a waiver of ADA claims is knowing and

voluntary, district courts in the Fourth Circuit have applied both

standards, with some citing to O’Shea and Kendall and looking to

state law, and others citing to Cassiday v. Greenhorne & O’Mara,

Inc., 63 F. App’x 169 (4th Cir. 2003), an unpublished Fourth

Circuit opinion in which the court approved the district court’s

determination of a knowing and voluntary waiver of rights under

Title VII based on the totality of the circumstances.               Compare

Davis v. Old Dominion Tobacco Co., Inc., 755 F. Supp. 2d 682, 692

(E.D. Va. 2010) (citing Kendall, 174 F.3d at 441 n.1, applying

“ordinary   contract   principles,”    and   looking   to   state   law   to

determine whether the release of the plaintiff’s ADA claims was

knowing and voluntary); Eddie v. Auto Truck Transp. Corp., No.

7:06-CV-00750, 2007 WL 1874225, at *3 (W.D. Va. June 27, 2007)

(citing O’Shea, 930 F.3d at 362, when stating that “[t]o determine

whether such a waiver [of an employee’s right to sue for ADA



1
 More recently, one Fourth Circuit judge has recognized in an unpublished
decision that, in the Title VII context, "circuits diverge on what an
assessment of voluntariness and knowledge entails: some look solely to
principles of contract interpretation, while other evaluate the totality
of the circumstances surrounding a purported release. . . . [T]he Fourth
Circuit lacks binding precedent on which approach governs releases of
Title VII claims." Bala v. Va. Dept. of Conservation and Recreation,
614 F. App'x 636, 641 (4th Cir. 2015) (Floyd, J., dissenting).

                                   5
discrimination] is binding, the court will look to the state law

of contracts”); and Lewis v. Extended Stay Am., Inc., 454 F.

Supp.2d 453, 457 (M.D.N.C. 2006) (“A knowing and voluntary waiver

will preclude a party from suing under federal discrimination laws,

including the ADA . . . . Under the ADA . . . , courts within the

Fourth Circuit apply ordinary contract principles to determine the

validity of a release.” (citing O’Shea, 930 F.3d at 362; Adder v.

Holman & Moody, Inc., 288 N.C. 484, 491–92 (1975))), with Smith v.

Montgomery Cty., No. 8:17-cv-03122, 2019 WL 1130156, at *7 (D. Md.

Mar. 12, 2019) (stating that the totality of the circumstances

standard articulated in Cassiday, 63 F. App’x 169, applies to ADA

cases and applying the standard to find that the plaintiff’s

agreement to waive his ADA rights was knowing and voluntary).

      In the FMLA context, courts have similarly applied different

standards to determine whether an employee’s waiver of FMLA claims

was knowing and voluntary.       Compare Cruthirds v. Lacey, No. 5:14-

CV-00260, 2017 WL 3754764, at *4 (E.D.N.C. Aug. 30, 2017) (citing

Cassiday v. Greenhorne & O’Mara, Inc., 220 F. Supp. 2d 488, 493

(D.   Md.   Aug.   6,   2002),   and    applying   the   totality   of   the

circumstances standard to find that the plaintiff knowingly and

voluntarily entered into a settlement agreement resolving her FMLA

claims), with Coyne, 2014 WL 4384629, at *3–4 & n.6 (finding,

without specifying which standard applied, that the plaintiff’s

execution of an agreement and release “unequivocally covered” his

                                       6
FMLA and state law flexible leave claims because “the terms of the

Agreement were unmistakably clear”).

     Under either the state law of contracts approach or the

totality of the circumstances test, the clarity of a purported

waiver is significant.      “Settlement agreements operate on contract

principles,   and   thus    the   preclusive   effect    of    a    settlement

agreement should be measured by the intent of the parties.              Where

the parties’ intent is clear from the unambiguous terms of the

contract, construed as a whole, [courts] need not and cannot resort

to   extrinsic   evidence    of   intent.”      Bala    v.    Va.    Dept.    of

Conservation and Recreation, 614 F. App’x 636, 639 (4th Cir. 2015)

(internal quotation marks and citations omitted) (Title VII); 2 see

Coyne, 2014 WL 4384629, at *4 (finding that where the terms of the

agreement were “unmistakably clear,” the agreement barred the

plaintiff’s FMLA and state law claims).

     Here, the plain language of Shaw’s June 8, 2016 settlement

agreement with DPS unambiguously indicates that she agreed to

release any and all claims she had at that time relating not only

to her grievance but to her employment at DPS as well.                       This

squares reasonably with Shaw’s agreement to cease her employment

with DPS as part of the settlement.          (Doc. 19-7 at 16.)        Cynthia



2
  Unpublished opinions of the Fourth Circuit are not precedential but
are accorded the weight their persuasive reasoning suggests, especially
in this area of law where few reported cases exist. See Collins v. Pond
Creek Mining Co., 468 F.3d 213, 219 (4th Cir. 2006).

                                     7
Thornton, a DPS Correctional Superintendent who was the respondent

at the June 8, 2016 settlement meeting and a signatory to the

settlement agreement, states in her affidavit, and Shaw does not

dispute, that Shaw was given the opportunity to have counsel during

her consideration of the document, but she declined to do so.

(Doc. 19-6 at 4.)          She also acknowledged she understood the

settlement agreement and was not coerced into signing it.                    (Id. at

36;   Doc.   19-7   at   15–16.)     DPS      was   entitled    to    rely     on   her

representation, and the agreement and waiver, which were entered

into knowingly and voluntarily, should therefore be given effect.

See Coyne, 2014 WL 4384629, at *4 n.6 (finding that although the

agreement at issue did not explicitly list the Maryland Flexible

Leave Act of 2008 as one of the laws for which claims would be

released,    the    language   in   the       agreement    covering     “any    other

federal, state or local law, rule, regulation or ordinance” was

sufficient to clearly bar such claim); Singletary v. Enersys, Inc.,

57 F. App’x 161, 164 (4th Cir. 2003) (determining collective

bargaining     agreement       provision        covering       “[a]ny    and        all

claims . . . under any federal or state employment law” to be

“clear and unmistakable,” and while “indeed quite broad, it could

not be more clear.”)

      Having found that Shaw’s claims in this case are barred by

her settlement agreement with DPS, the court need not consider

DPS’s remaining arguments for summary judgment.

                                          8
     For these reasons, therefore,

     IT IS ORDERED that Defendant’s motion for summary judgment is

GRANTED as to all Plaintiff’s claims and that this action is

DISMISSED WITH PREJUDICE.



                                        /s/   Thomas D. Schroeder
                                     United States District Judge

April 10, 2019




                                9
